           Case 1:10-cr-00343-LJO Document 224 Filed 03/08/21 Page 1 of 2



 1   ROBERT L. FORKNER (CSB#166097)
     The Law Offices of Robert L. Forkner
 2   722 Thirteenth Street
     Modesto, California 95354
 3   Phone: 209-544-0200
     Fax:   209-544-1860
 4
     Attorney for Defendant,
 5   RANDAL ALFRED BURTIS
 6

 7

 8                   IN THE UNITED STATES DISTRICT COURT
 9                 FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,            )   Case No.: 1:10-CR-00343-LJO
                                          )
12             Plaintiff,                 )   ORDER RE: EXONERATION OF BOND
                                          )   AND RECONVEYANCE OF REAL
13       vs.                              )   PROPERTY
                                          )   (Deed Document Number DOC-2010-
14   RANDAL ALFRED BURTIS,                )   0075167-00)
                                          )
15             Defendant.                 )
                                          )
16

17

18                                      ORDER
19       IT IS HEREBY ORDERED that the property bond in the above-
20   captioned case be exonerated and title to the real property be
21   reconveyed to the person or persons legally entitled thereto,
22   all the estate now held by the Trustee under Deed of Trust,
23   dated August 23, 2010, made by: Alfred D. and Charlotte A.
24   Burtis, as Trustees and the Successors Trustees of the Alfred D.
25   and Charlotte A. Burtis Living Trust, Trustors to: The Clerk,
26   United States District Court for the Eastern District of
27   California, Trustee for: The Clerk, Unites States District Court
28   for the Eastern District of California, Beneficiary; which Deed
                          [PROPOSED] ORDER OF RECONVEYANCE - 1
            Case 1:10-cr-00343-LJO Document 224 Filed 03/08/21 Page 2 of 2



 1   of Trust was recorded on August 24, 2010, Deed Document Number:
 2   DOC-2010-0075167-00 of Official Records of Stanislaus County,
 3   California.
 4        It is further ordered that all correspondence regarding
 5   reconveyance of the posted property be sent to the Trustors at
 6   the address previously provided to the court.
 7

 8   IT IS SO ORDERED.
 9
       Dated:   March 4, 2021
10                                           UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                           [PROPOSED] ORDER OF RECONVEYANCE - 2
